IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,913-01


                   EX PARTE MICHAEL EDWARD BESERIL, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. C-18-0904-CR-W1 IN THE 70TH DISTRICT COURT
                             FROM ECTOR COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of evading arrest with a vehicle and sentenced to thirty-five years’

imprisonment. He filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that he was denied his right to an appeal because counsel failed to file a

notice of appeal. Based on the record, the trial court concluded that counsel was deficient and that,

as a result, Applicant was denied his right to an appeal.

       Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction

in cause number C-18-0904-CR from the 70th District Court of Ector County. Within ten days from
                                                                                                    2

the date of this Court’s mandate, the trial court shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel to

represent him on direct appeal. All deadlines shall be calculated as if Applicant was sentenced on the

date of this Court’s mandate. Should Applicant decide to appeal, he must file a written notice of

appeal in the trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: January 27, 2021
Do not publish